Citation Nr: 0806913	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-17 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for spastic paresis of 
the left lower extremity, to include as secondary to a lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.  The veteran perfected an appeal on the above 
issues and the Board issued a decision on those issues on 
October 25, 2007.

In December 2007, the veteran's representative filed a motion 
to vacate the Board decision.  That motion was granted.  The 
undersigned Member of the Board of Veterans' Appeals (Board) 
has determined that in order to provide the veteran every 
consideration due under the appropriate law and regulations, 
the Board's October 25, 2007, decision is vacated.


ORDER

The Board decision issued on October 25, 2007, in this matter 
is vacated.



		
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



